        Case 2:18-cv-00632-WJ-KRS Document 26 Filed 11/20/18 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO
                               ______________________________


SOUTHWEST ENVIRONMENTAL CENTER
AND BORDER NETWORK FOR HUMAN
RIGHTS,

               Plaintiffs,

        vs.                                                Civ. No. 2:18-cv-000632 WJ-KRS

JEFFERSON BEAUREGARD SESSIONS
III, in his official capacity as Attorney
General of the United States; KRISTJEN
NIELSEN, in her official capacity as
Secretary of the U.S. Department of
Homeland Security; JAMES N. MATTIS, in
his official capacity as Secretary of the U.S.
Department of Defense; and ALEX M.
AZAR II, in his official capacity as Secretary
of the U.S. Department of Health and Human
Services,

        Defendants.

                                    RULE 58 JUDGMENT

        THIS MATTER came before the Court upon Defendants’ Motion to Dismiss, filed

August 27, 2018 (Doc. 16). Pursuant to the findings and conclusions set forth in the

Memorandum Opinion and Order which accompanies this Rule 58 Judgment (Doc. 25).

        IT IS THEREFORE ORDERED and ADJUDGED that Defendants’ Motion to

Dismiss (Doc. 16) is hereby GRANTED, thus disposing of this case on its merits and in its

entirety.

                                             _________________________________________
                                             CHIEF UNITED STATES DISTRICT JUDGE
